DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks page 1, third paragraph, filed 9 February 2022, with respect to claims 7, 8, 11, 13, and 14 have been fully considered and are persuasive.  Accordingly, the rejections of claims 1-5, 9-10, 12, and 15-20 have been withdrawn.
In particular, Applicant’s reply filed 9 February 2022 is noted by the examiner to rewrite each of the claims objected to as allowable in the last office in independent form including all of the limitations of the base claim and any intervening claims and therefore each of pending claims 1-5, 8-13, 15-17, and 21-41 are hereby indicated allowable as reciting the features of each of the previously objected to claims or being dependent from an independent claim that recites said features.

Reasons for Allowance
Claims 1-5, 8-13, 15-17, and 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a magnetic insertion meter with a sensor head cylinder having a textured front surface when considered in combination with the other limitations recited in the instant claim.
As to claim 21: The prior art of record does not disclose or render obvious to the skilled artisan a magnetic insertion meter with a sensor head cylinder having a textured front surface and wherein the textured front surface includes a plurality of dimples equally spaced apart from each other and the plurality of dimples form a pattern in which three of the plurality of dimples form an equilateral triangle, when considered in combination with the other limitations as recited in the instant claim.
 As to claim 32: The prior art of record does not disclose or render obvious to the skilled artisan a magnetic insertion meter with a sensor head cylinder having a textured front surface and wherein the textured front surface includes from 3 to 7 columns of a plurality of dimples, when considered in combination with the other limitations as recited in the instant claim.
As to claims 2-5, 8-13, 15-17, 22-31, and 33-41: Each of said claims depends ultimately from one of claims 1, 21, or 32 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856